Citation Nr: 1231074	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for left hip pain.

3. Whether new and material evidence has been received to reopen a claim for service connection for residuals, acute low back strain.

4. Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from March 1945 to December 1946, and from        April 1947 to September 1966.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Through a March 2012 Supplemental Statement of the Case (SSOC), the RO has deemed reopened the claim for service connection for a low back disorder based on receipt of new and material evidence. That notwithstanding, the Board must determine whether to reopen the claim in the first instance, because this affects          the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Board will decide the claim for service connection for left hip pain, petition to reopen service connection for a low back disorder (as well as the underlying claim on the merits), and claim for increased rating. The issue of service connection           for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC),                    in Washington, DC. VA will notify the Veteran if further action is required              on his part. 


FINDINGS OF FACT

1. There is no competent and probative evidence indicating that the Veteran has a current left hip disorder that is etiologically related to his military service.


2. A May 1977 RO rating decision denied the Veteran's original claim for service connection for residuals, acute low back strain. The Veteran did not appeal therefrom. 

3. Since the time of the original rating decision, some additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.

4. The preponderance of the competent and probative evidence weighs against a finding that the Veteran's current low back disorder was incurred during, or is otherwise etiologically related to his military service. 

5. The Veteran's bilateral hearing loss is manifested by no worse than numerical designations of Level II in each ear. 


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for left hip pain. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The May 1977 RO rating decision which denied service connection for residuals, acute low back strain, became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

3. New and material evidence has been received to reopen the Veteran's previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4. The criteria are not met to establish service connection for residuals, acute low back strain. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5. The criteria are not met for a compensable rating for bilateral hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from June 2008, the RO notified        the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.          § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Meanwhile, an addendum to the VCAA correspondence informed the Veteran regarding a claim-specific definition of "new and material" evidence as it pertained to the disposition of this case. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the August 2009 rating decision adjudicating the claims on appeal, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining service treatment records (STRs) and records of private medical treatment. There is no indication of any VA treatment records which need to be obtained. The Veteran has undergone a VA Compensation and Pension examination regarding his claimed lower back condition, even though that is not a duty expressly owed to a Veteran attempting to reopen a previously denied claim. See 38 C.F.R. § 3.159(c). He has further undergone VA examination insofar as determining the current severity of his service-connected bilateral hearing loss. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Board further finds that VA examination pertaining to a claimed left hip condition is not warranted.                   As explained in greater detail below, there is no competent evidence indicating or suggesting that current left hip symptomatology may be associated with an incident of the Veteran's active military service, taking into particular account the lack of a documented or reported precipitating injury therein. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).               

In support of his claims, the Veteran has provided a private chiropractor's letter, and several personal statements. He has declined the opportunity for a hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Left Hip Pain

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The STRs corresponding to the Veteran's period of active duty military service        do not include any symptoms, findings, or complaints with reference to a left hip condition, including upon his June 1966 examination for purposes of separation from service. 

Thereafter, an April 1979 clinical record associated with post-retirement military records indicates that the Veteran was at work in a kitchen area when he fell from an oven, striking his forehead and left hip. Since then he had experienced frontal headaches, neck stiffness, and pain and tenderness to the left hip with possible swelling. A May 1979 record documents the same injury, with the Veteran reportedly having struck his left hip. When seen later that month, the Veteran was improving slowly, through he was still having, in part, soreness in the hip, and with pain that had spread across all of the lower back. Remaining discussion of symptomatology associated with this injury focuses upon back and neck problems, with no mention of the left hip as a relevant affected area. 

Additional pertinent medical records consist of a July 2006 x-ray study of the left hip conducted at a private clinic which revealed no evidence for recent or remote fracture or dislocation, and no soft tissue abnormality. The impression was of a normal left hip. 

There is also a contemporaneous private medical record that month from a different clinic indicating a reported history of "chronic hip pain from injury in the 1940s." The impression given was arthritis and degenerative joint disease of the hip.   (There was no reference to whether the right, or left hip was the joint involved.)

The December 2008 correspondence from D.L.W., private chiropractor, was that he had treated the Veteran for three months in 1994, and at that time there was x-ray evidence of left and right hip degeneration, amongst other conditions. On further   x-ray in August 2008, this condition had become much worse.

Given the foregoing, and the fact that the current record is limited to the extent of the evidence set forth above, the Board finds that service connection for a left hip condition is not warranted. To begin with, the evidence shows, and the Board will acknowledge, that there is some indication of a present left hip disorder, namely arthritis and/or degenerative joint disease. That is clearly a significant finding, but this alone will not establish service connection, inasmuch as it is crucial that there also manifest a causal nexus between claimed disability, and military service.           The presence of a nexus to service is another essential element to establish service connection. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

Thus far, the Board has no competent indication before it that the Veteran's left hip condition is a disability of service origin. Essentially, there is no documentation whatsoever of injury during service, nor does the Veteran claim this is the case as through competent lay testimony. Moreover, assuming arguendo there was a relevant in-service injury, there is no continuity of sympatomatology of left hip problems from service discharge in 1966, for more than a decade thereafter. Such continuity would otherwise be a clear path to help establishing a causal nexus to service. See 38 C.F.R. § 3.303(b). Once finally there was evidence of left hip pathology in 1979, this was nonetheless demonstrably the result of a post-service injury, unrelated on any level to what transpired during the Veteran's active military service. That intercurrent injury if anything further weighs against, rather than for a finding that the Veteran's left hip symptomatology began during service and continued thereafter. Nor for that matter is there any competent medical provider's opinion, VA or private, that the Veteran's left hip condition originated in military service. The one potentially favorable item of evidence, a July 2006 private clinical record, does associate a hip condition (right or left hip, unspecified) with an injury in the 1940s, but then fails to link the condition conclusively with an incident of     the Veteran's military service, particularly as the Veteran only had service towards the latter portion of the 1940s. In any event, by all appearances this notation to the medical record was made based on the Veteran's subjective reported history, and does not represent the independent medical pronouncement of a treating physician.  See e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information simply recorded by a medical examiner, unenhanced by additional comment by that examiner, does not on its own constitute competent medical evidence). The Veteran is competent to assert the underlying injury, but the medical judgment necessary to associate present disability with such injury lies with the discretion of a medical professional given the complexity of the issue involved.

In sum, there is no competent and probative evidence to suggest a linkage between recently diagnosed left hip pathology, and an incident of the Veteran's active military service. The Veteran's own assertions have also been afforded appropriate weight. However, as he is a layperson, he cannot opine on the causation of a left hip disorder, given the lack of obvious identified precipitating injury as well as extended time period involved as to etiology, rendering this judgment a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for a left hip disorder. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Petition to Reopen Service Connection for a Low Back Disorder /                     Service Connection on the Merits 

The RO's May 1977 rating decision denied the Veteran's original claim for service connection for residuals, acute low back strain. According to the rationale of that decision, the Veteran had an episode of acute low back strain in 1956. However, there was no residual disability or evidence of a chronic low back disorder. Moreover, a recent VA Compensation and Pension examination had shown no indication of a back disorder. Thus, the claim was denied for lack of a current qualifying disability. The Veteran did not file a timely Notice of Disagreement (NOD) with the decision, and thus it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As previously indicated, the original denial of service connection for residuals, acute low back strain, was due to the apparent lack of any back disability since separation from military service. Generally, VA law requires that there is competent evidence of the current disability claimed in order to establish service connection for it. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). 
The Board's present inquiry as to whether to reopen the instant claim therefore focuses on the relatively limited question of whether there is now evidence of a post-service low back disability. Indeed, such is now the case. A private chiropractor's June 2010 letter details pathology involving spondylolisthesis affecting the L4-L5 vertebrae. The report of a September 2011 VA examination of the spine further indicates a current diagnostic assessment of lumbar spine degenerative disc disease and degenerative joint disease (by x-ray) with radicular symptoms. There is no material factual question that the Veteran currently has some pathology of the low back, as verified by objective x-ray evidence establishing corresponding orthopedic disability. 

The element of a current disability is therefore established. The Board has new and material evidence before it which presents a reasonable possibility of substantiating this previously deficient element. Therefore, the claim for service connection for a low back condition is deemed reopened. See 38 C.F.R. § 3.156(a). 
 
Having reopened this matter, the Board further finds that there is a sufficient existing basis upon which to decide the Veteran's claim for service connection on       the merits. The pertinent medical evidence is recounted below. 

The Veteran's service treatment records include an October 1958 clinical consult upon which he reported a right and left lower backache over the previous three days, which was better now. Physical examination revealed spasm of the lumbosacral muscles, but good motion of the spine. The impression was low back strain, and rest was prescribed. There was no notation of back problems on               the Veteran's June 1966 examination for purposes of military separation. 

The Veteran underwent a VA Compensation and Pension examination for general medical evaluation in May 1977, which included a separate orthopedic examination, upon which the Veteran reported a history of intermittent low back pain.                   He maintained that all these complaints began when he was in the Army in the infantry around 1945. He believed that carrying heavy packs hurt his back.                  A physical exam was completed. The relevant diagnosis was "history of musculoligamentous sprain, lumbosacral spine, mild, with infrequent intermittent recurring episodes of low back pain; essentially normal to mild examination at the present time; possible a mild osteoarthritis of his lumbosacral spine; no significant interference with function." 

There are also considerable medical records following military retirement from military medical facilities. In one such record, through his responses to an undated medical history questionnaire entitled "General Medicine Report" (apparently from 1979) the Veteran indicated that in April 1979 he had fallen from a height of seven feet onto his head, then turned a flip and hit his back on a large dough mixer in a bakery shop. A May 1979 record indicates that one month following an injury involving a fall from seven feet, the Veteran had a resolving lumbosacral sprain.        A July 1979 record associated with post-retirement military records indicates that the Veteran was two months status post fall and injury to the cervical and lumbosacral spines. There was no lumbosacral spine spasm, but some tenderness. The assessment was slow recovery status post injury, maybe secondary to muscle weakness and atrophy. 

In February 1981, the Veteran was seen for low back pain which had begun recently due to recreational swimming. A May 1981 general practice report indicates a refill of medication taken for low back and neck pain. An August 1983 request for a physical therapy consultation indicates that the Veteran had been experiencing chronic neck and back pain since trauma in 1978 and was receiving biofeedback training for the problem. A September 1983 physical therapy consult indicates the Veteran's complaint of having fallen on his head seven years ago, with problems in the lower back and neck since. The Veteran was instructed in exercises to alleviate pain and discomfort. An October 1983 clinical record of a general practitioner indicates receipt of medication for chronic lower back pain. A contemporaneous record indicates follow-up for low back pain due to old trauma. Objectively, the back appeared to be normal with localizing signs. The assessment was chronic low back pain, helped some by relaxation techniques, diet for weight loss and exercises. 

The December 2008 correspondence from a private chiropractor, was that he had treated the Veteran for three months in 1994, and at that time there was x-ray evidence of retrolisthesis L4 and L5, and spondylolisthesis L4-L5, amongst other conditions. On further x-ray in August 2008, this condition had become much worse.

More recently, the Veteran underwent an August 2009 VA Compensation and Pension examination of the spine. The VA examiner initially indicated his complete review of the documented medical history. A complete physical evaluation was conducted. The diagnosis was spondylolisthesis at L4-L5, grade III, chronic low back pain; and lumbosacral sprain, diagnosed October 1956. The VA examiner then expressed the opinion that the Veteran's lumbar spine condition was less likely than not related to the in-service lumbosacral sprain. According to the examiner, the April 1977 VA examination stated there were no residuals or evidence of chronic lumbar spine disorder, and indicated a normal physical examination at that time.

In his June 2010 correspondence, the same chiropractor again indicated having treated the Veteran in 1994. The Veteran had a diagnosis at that time of lumbar subluxation, injury to lumbar nerve root, sciatic nerve lesion, and degeneration of the lumbar or lumbosacral disc. According to the chiropractor, a history was taken and at that time the Veteran reported that his low back pain started when he was on active military duty at Camp Roberts on or about May 1945. The Veteran had stated that the injury occurred when he was struck in the lower back by the tailgate of a truck. It was the chiropractor's stated opinion that the Veteran's symptoms and test findings were consistent with an old injury. 

Through his December 2009 correspondence, the Veteran explained that approximately halfway through his basic training in 1945, he was injured when the tailgate of a heavy truck was dropped and struck him on the lower back. He states that he went to sick call a few times, and the physician told him he was unable to finish his training. The Veteran states that he was relieved from basic training and shipped out to a different location. 

The Veteran underwent VA re-examination in September 2011. The diagnosis at that time was lumbar spine degenerative disc disease and degenerative joint disease (by x-ray) with radicular symptoms. 

A February 2012 VA addendum to the September 2011 examination report provides an opinion in regard to the etiology of the claimed lumbar spine condition, having reviewed the claims file. According to the author of the opinion, review of the claims file noted complaints of low back pain in October 1958. The Veteran had a three day history of low back pain, but it was noted to be improving. There was no evidence of any further care or complaints. The Veteran served an additional eight years without further problems. The subsequent periodic exams were negative for any complaints related to the spine and no abnormalities on exam. The separation exam was negative for any complaints related to the low back and no abnormalities on exam. The VA examiner further indicated he could not establish chronicity. There was no interim data proximate to discharge. The Veteran had one acute episode of low back pain that resolved. According to the VA examiner, based on the data available, it was his opinion that the Veteran's current lumbar spine condition was less likely than not related to the one episode of low back pain that occurred in 1958 while on active duty, and was less likely than not related to his military service. 

On review of the preceding, the Board is constrained to deny the Veteran's claim for service connection for residuals of low back strain. In this regard, aside from the fact that the Veteran obviously has some form of current low back pathology, the most persuasive medical evidence before the Board nonetheless establishes that the Veteran's back problems are not incidental to service. The crucial element of a causal nexus between claimed disability and the Veteran's service has not been sufficiently demonstrated. The Board is aware that there is some favorable evidence of record in the form of the June 2010 private chiropractor's letter; however, there is considerable countervailing evidence presented through VA examination and opinion, which represents the better reasoned and supported point of view. Essentially, the evidence weighing against the Veteran's claim on the subject of causation clearly outweighs that which would otherwise tend to substantiate it. 

Where, as here, there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board affords greater probative weight to the September 2011 VA examiner's conclusion to the effect that the Veteran's current low back disorder is unrelated to military service, including to his documented October 1958 episode of back pain. At the outset, the VA examiner had before him the Veteran's complete documented medical history as reflected in the claims file, including in-service treatment and post-service history. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Still more important, however, is the thoroughness of the rationale for the VA examiner's opinion. The examiner noted the fact that the October 1958 episode of back pain was three days in duration, and appeared to be an isolated incident. Moreover, there were no further symptoms or treatment in service, and no notation on separation. Moreover, the examiner could not "establish chronicity" -- meaning that there was no continuous symptomatology for eight years after October 1958, and also since military service. The Board finds especially probative this observation on continuity of symptomatology, given that the Veteran had no obvious back problems in the years following his discharge in 1966, and when originally examined by VA in 1977 had a normal, or near normal clinical evaluation. Thus, the Board concludes that the September 2011 VA examiner's opinion had a rational grounding in objective fact.

Further buttressing the conclusion reached by the September 2011 VA examiner is that the prior August 2009 VA examiner reached an identical, if less directly stated conclusion, which is that the absence of indication of relevant symptomatology on VA examination in April 1977 underscored the lack of a chronic low back disorder since military service. The August 2009 opinion by itself has no further supporting reasoning; yet on this key point, the lack of continuity of symptomatology since service, dating back to 1966 and continuing for 11 years through at least 1977, the August 2009 examiner's opinion is in harmony with the more recent VA examiner's conclusion. 

The Board independently finds that there are still further factual grounds to substantiate the September 2011 VA examiner's conclusion, even if not mentioned in the opinion itself, which is that the Veteran did not truly develop any chronic low back disorder until after an April 1979 post-service occupational injury, which itself had no relationship to his military service. The record strongly implicates this 1979 nonservice-related injury as a likely cause of the Veteran's low back pathology. Regardless of the fact that the September 2011 VA examiner did not address this fact, however, there remains a sufficient rationale in the examiner's opinion as framed as to provide a strong opinion basis. (There also is no possible scenario under which having the September 2011 VA examiner clarify his opinion on causation in light of the 1979 post-service intercurrent injury would be helpful to the Veteran's claim, inasmuch as the intercurrent injury even if found to be the cause of disability, could not possibly advance the claim for service connection.)

In comparison to the September 2011 VA examiner's opinion, meanwhile, the         June 2010 private chiropractor's opinion does not definitively link the Veteran's current pathology to his service, but rather, only to an unspecified "old injury."  This conceivably could include the 1979 post-service intercurrent injury, or for that matter, any "old injury." Indeed, to rationalize post-hoc from the clinical findings of a generalized back condition as to what precisely caused that injury, particularly where based solely on a brief verbal history of the patient's of a single injury many decades ago (here, involving when a tailgate of a truck struck the back region), simply does not carry strong probative weight. Nor does the chiropractor's opinion otherwise address the extended time period of absence of continuous back symptoms since the reported injury in 1945, including explaining how the 1977        VA examination showed findings that were essentially benign. 
 
It follows that the better reasoned and supported opinion is that from the   September 2011 VA examiner, which weighs against the instant claim on the subject of etiology. To the extent the Veteran maintains there is a causal connection back to in-service injury, while he is competent to assert such injury from 1945, the actual determination of causation involves too much attenuation in time and expert review as to permit his lay opinion to be probative on the subject of causation. Rather, persuasive medical evidence consistent with his lay assertions is required. 

Accordingly, the Board is denying the claim for service connection for residuals of acute low back strain. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).
Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85. The rating criteria at 38 C.F.R. § 4.86 addresses exceptional patterns of hearing loss. The exceptional patterns addressed in that section are when the puretone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz. As the following evidence reflects,                  the Veteran has not suffered from an exceptional pattern of hearing loss. 

The Veteran underwent VA Compensation and Pension examination in March 2009 by an audiologist, during which he reported difficulty hearing conversational speech. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
75
90
LEFT
15
10
50
70
75

Speech audiometry revealed speech recognition ability of 96 percent in both ears.
The diagnosis was, in pertinent part, bilateral sensorineural hearing loss. 

Upon VA re-examination of March 2010, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
75
90
LEFT
15
15
55
75
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.

Another VA examination was conducted September 2011. An audiogram revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
80
100
LEFT
20
20
55
80
90

Speech audiometry revealed speech recognition ability of 100 percent in the          right ear and of 92 percent in the left ear.

Applying the provisions of the VA rating criteria, the must deny the claim for a compensable evaluation for the Veteran's bilateral hearing loss. Based upon review of the record, the most pronounced (as well as most recent) findings regarding service-connected hearing loss are set forth through the September 2011 VA Compensation and Pension audiological examination. Given the audiometric findings and speech recognition scores therein, however, the VA exam establishes no worse than Level I right ear hearing loss and Level II left ear hearing loss, pursuant to 38 C.F.R. § 4.85, Table VI. When these two designations are combined under Table VII, the rating table for hearing impairment, the result is a noncompensable (0 percent) disability evaluation. Consequently, upon application of the available rating criteria, a compensable evaluation is not warranted. Nor do the Veteran's audiological findings convey disability corresponding to a pattern of exceptional hearing impairment, such that his hearing loss may be evaluated on the basis of audiometric test scores alone without reference to his corresponding speech recognition scores. Apart from the audiological data conveyed above, there is no other legal basis upon which to objectively review the severity of the Veteran's bilateral hearing loss under the VA Rating Schedule.       

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's bilateral hearing loss presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria.                      See generally, Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes). Thus,         the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. 

However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. In this regard,             the Board has duly considered the additional holding set forth in Martinak, supra that in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with. The March 2009 and March 2010 VA examiners considered the Veteran's report of difficulty hearing in the course of ordinary life, including during conversations. Nonetheless, there          is no definitive showing of an exceptional or unusual impact upon employment capacity occasioned by bilateral hearing loss alone, particularly were the Veteran to potentially utilize a hearing amplification device. In addition to the absence of marked impact upon occupational functioning, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
For these reasons, the Board is denying the claim for a compensable rating for bilateral hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for left hip pain is denied.

New and material evidence having been received, the claim for service connection for residuals, acute low back strain is reopened. 

However, the claim for service connection for residuals, acute low back strain on the merits is denied. 

A compensable evaluation for bilateral hearing loss is denied. 













REMAND

The Board finds that additional development is warranted in regard to the claim for service connection for tinnitus, prior to issuance of a decision on this matter. 

Thus far, two different VA Compensation and Pension examinations conducted by audiologists have yielded opinions addressing the likely etiology of tinnitus, and whether it is service-related. The March 2009 VA examiner expressed the following opinion:

		The Veteran did not report any specific incident of onset of tinnitus; 
		however, today, he stated that he "grew up" with the tinnitus -- 
		"it has always been there." On the contrary, there is no report of tinnitus
		in the claims folder including a definite notation by the Veteran that he 
		had no "ringing in the ears" in 1976, some 10 years after military 
		separation. The Veteran did not reported any negative effects of his 
		tinnitus other than difficulty hearing, which would be a result of his 
		substantial hearing loss, not his reported tinnitus. These factors lead to
		the opinion that the Veteran's reported tinnitus is less likely as not the 
		result of his military noise exposure or military service.

Thereafter, the March 2010 VA examiner opined essentially that "tinnitus is less likely as not related to military service, due to a report in the record that                   [the Veteran] did not experience ringing in the ears."

Both of the foregoing opinions have clearly taken into account a 1979 medical history questionnaire associated with the Veteran's retired military medical records, entitled "General Medicine Report" in which the Veteran answered in the negative as to whether he had "ringing in the ears." As a general matter, it is correct that the absence of continuity of symptomatology of a disability in the years following service discharge weighs against finding that said condition was incurred in service.  See again, 38 C.F.R. § 3.303(b) (2011). However, neither VA examiner has commented upon (or at least identified) the significance of a November 1982 VA clinical record during which the Veteran reported having "tinnitus occasionally." Notwithstanding that such record obviously post-dates service discharge, it is still directly relevant to showing any post-service continuity of symptomatology.

Therefore, the Board returns this case to the March 2009 VA examiner                     (the examiner who provided the most thorough medical opinion yet) to reevaluate the issue of causation in light of this identified VA medical finding. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should then return the claims folder to the VA examiner who conducted the VA audiological examination of March 2009 and request a supplemental opinion. The examiner is requested to again indicate whether the Veteran's diagnosed tinnitus at least as likely as not (50 percent or greater probability) is etiologically related to or had its incurrence during his active military service. In so doing, the VA examiner should expressly indicate consideration of the November 1982 documented record of the Veteran's complaint of "tinnitus occasionally" as evidence in furtherance of a possible continuity of symptomatology from service discharge to the present time period. 

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the March 2009 examiner is not available, or is no longer employed by VA, schedule        the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for tinnitus based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


